internal_revenue_service department of the treasury index number 860d washington dc person to contact telephone number refer reply to cc dom fi p 1-plr-111238-99 date date number release date legend issuer trustee date year subcontractor month date date firm dear this replies to your letter of date and subsequent correspondence submitted on behalf of issuer requesting a ruling for an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election pursuant to sec_860d of the internal_revenue_code and sec_1_860d-1 of the income_tax regulations to be treated as a real_estate_mortgage_investment_conduit remic for year and all subsequent years issuer was formed pursuant to a pooling and servicing agreement agreement dated as of date issuer’s property includes a pool of fixed rate non-conforming closed-end home equity loans secured_by mortgages on residential properties issuer issued a single bond class the class a regular interests and one residual class all parties to the arrangement intended that issuer’s affairs would be conducted so as to qualify as a remic the face of both the regular and residual_interest certificates state that the certificates represent an interest in a remic trustee and parties to the agreement were instructed in the agreement to make the remic election in the tax_return of the remic for the calendar_year year and to act in a manner that will assure continuing treatment of issuer as a remic the offering document private plr-111238-99 placement memorandum also states that the issuer will be treated as a remic trustee as tax agent for issuer was responsible for preparing and filing all required federal and state tax and information returns for issuer as a remic this responsibility included ensuring that issuer made a timely election to be treated as a remic on form_1066 u s real_estate_mortgage_investment_conduit income_tax return for its first taxable_year trustee subcontracts its tax-agent responsibility to third party contractors who prepare the remic returns of issuer due to oversight the relationship_manager for trustee failed to notify subcontractor that it was responsible for preparing the remic returns of issuer during the early part of month the oversight was discovered as a result of an inquiry by a remic interest holder trustee then discovered that subcontractor had not been notified of its engagement to prepare remic filings and that an automatic_extension filing had not been made for the year return on date trustee hired firm to request a private_letter_ruling seeking an extension of time to file issuer’s form_1066 and election to be treated as a remic the tax_return for issuer will be filed on or before date sec_860d provides that an entity otherwise meeting the requirements of a remic under sec_860d may elect to be treated as a remic for its first taxable_year by making this election on its return for that year sec_1_860d-1 provides that a qualified_entity elects remic status by timely filing a form_1066 u s real_estate_mortgage_investment_conduit income_tax return by the 15th day of the fourth month following the close of the first tax_year of its existence this regulation also provides a reference to sec_301_9100-1 for rules regarding extensions of time for making elections sec_1_860f-4 provides that the due_date and any extensions for filing a remic’s annual tax_return are determined as if the remic were a partnership therefore pursuant to sec_1 e a remic’s annual return must be filed on or before the fifteenth day of the fourth month following the close of the taxable_year unless an extension is granted sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections plr-111238-99 that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the information and representations submitted we conclude that issuer has satisfied the requirements for obtaining a reasonable extension of time to elect remic status therefore issuer is granted an extension of time until date to make an election to be treated as a remic for year this ruling is limited to the timeliness of the issuer’s remic election this ruling does not relieve issuer from any penalty that it may owe as a result of its failure to timely file form_1066 this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether issuer meets the requirements of a remic under sec_860d no opinion is expressed as to whether issuer’s tax_liability is not lower in the aggregate for all years to which the election applies than its tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the district director’s office will determine the tax_liability for the years in question if the district director’s office determines that this tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel financial institutions products enclosure copy of letter sec_6110 copy cc
